 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 563 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2004 
Ms. Ros-Lehtinen (for herself, Mr. Lincoln Diaz-Balart of Florida, Mr. Menendez, and Mr. Mario Diaz-Balart of Florida) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the one-year anniversary of the human rights crackdown in Cuba. 
 
Whereas in March 2003, Cuban dictator, Fidel Castro, arrested more than 75 journalists, labor union organizers, civic leaders, and human rights activists as political prisoners; 
Whereas the Universal Declaration of Human Rights, which guides global human rights policy, asserts that all human beings are born free and live in dignity with rights; 
Whereas the Castro regime sentenced these innocent men and women to a total of more than 1,000 years in prison, many of whom are anticipated to die in prison before their sentence is completed; 
Whereas these arrests were an atrocious attempt by the Castro regime to crush the citizens' movement for a free and democratic Cuba; 
Whereas the internal opposition in Cuba is working intensely and valiantly to draw international attention to Cuba's deplorable human rights situation and continues to strengthen and grow in its opposition to the Government of Cuba; 
Whereas Amnesty International has recognized all 75 journalists and activists arrested in the crackdown on March 18, 2003, in Cuba as prisoners of conscience; 
Whereas Reporters Without Borders has called Cuba the world's biggest prison for journalists; 
Whereas the Government of Cuba engages in torture and other cruel, inhumane, and degrading treatment and punishment against political prisoners to force them into submission, including the use of electroshock, intense beatings, and extended periods of solitary confinement without nutrition or medical attention; 
Whereas religious freedom in Cuba is severely circumscribed and clergy and lay people suffer sustained persecution by the Cuban State Security apparatus; 
Whereas the Government of Cuba denies the people of Cuba equal protection under the law, enforcing a judicial system which infringes upon fundamental rights while denying recourse against the violation of human rights and civil liberties; and 
Whereas the United States Congress has stood, consistently, on the side of the Cuban people and supported their right to be free: Now, therefore, be it 
 
That the House of Representatives—  
(1)condemns in the strongest possible terms the repressive crackdown by the Government of Cuba against the brave internal opposition and the independent press; 
(2)expresses its profound admiration and firm solidarity with the internal opposition and independent press of Cuba; 
(3) demands that the Government of Cuba release all political prisoners, legalize all political parties, labor unions, and the press, and hold free and fair elections; 
(4)declares the acts of the Castro regime, including its widespread and systematic violation of human rights, to be in violation of the Charter of the United Nations and the Universal Declaration of Human Rights;  
(5)declares that the rule of law for the Cuban people should guarantee each and every fundamental and inalienable right; and 
(6)calls for the passage of a resolution at the 60th session of the United Nations Commission on Human Rights that holds the Government of Cuba accountable for its gross violations of human rights and civil liberties. 
 
